Exhibit EXECUTION COPY WARRANT AGREEMENT Dated as of March 23, between GRANDE COMMUNICATIONS HOLDINGS, INC. and U.S. BANK NATIONAL ASSOCIATION as Warrant Agent WARRANT AGREEMENT, dated as of March 23, 2004, between Grande Communications Holdings, Inc., a Delaware corporation (the "COMPANY"), and U.S. Bank National Association, as warrant agent (the "WARRANT AGENT"). WHEREAS, the Company proposes to issue warrants (the "WARRANTS") to initially purchase up to an aggregate of 13,645,696 shares of Common Stock, par value $.001 per share (the "COMMON STOCK"), of the Company (the Common Stock issuable on exercise of the Warrants being referred to herein as the "WARRANT SHARES"), in connection with the offering (the "OFFERING") by the Company of 136,000 Units (the "UNITS"), each consisting of $1,000 principal amount at maturity of 14% Senior Secured Notes due 2011 of the Company (the "NOTES") and one Warrant, each Warrant initially representing the right to purchase 100.336 Warrant Shares. WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company, and the Warrant Agent is willing so to act in connection with the issuance of Warrant Certificates (as defined) and other matters as provided herein. NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereto agree as follows: SECTION 1. CERTAIN DEFINITIONS As used in this Agreement, the following terms shall have the following respective meanings: "144A GLOBAL WARRANT" means a global Warrant substantially in the form of Exhibit A hereto bearing the Global Warrant Legend and the Private Placement Legend and deposited with or on behalf of, and registered in the name of, the Depositary or its nominee. "AFFILIATE" of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For purposes of this definition, "control," as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise; provided that beneficial ownership of 10% or more of the Voting Stock of a Person will be deemed to be control. For purposes of this definition, the terms "controlling," "controlled by" and "under common control with" have correlative meanings. "APPLICABLE PROCEDURES" means, with respect to any transfer or exchange of or for beneficial interests in any Global Note, the rules and procedures of the Depositary, Euroclear and Clearstream that apply to such transfer or exchange. "BOARD OF DIRECTORS" means: (1) with respect to a corporation, the board of directors of the corporation or any committee thereof duly authorized to act on behalf of such board; (2) with respect to a partnership, the Board of Directors of the general partner of the partnership; (3) with respect to a limited liability company, the managing member or members or any controlling committee of managing members thereof; and (4) with respect to any other Person, the board or committee of such Person serving a similar function. "BUSINESS DAY" means any day other than a Legal Holiday. "CLEARSTREAM" means Clearstream Banking, S.A. "CLOSING DATE" means the date hereof. "COMMISSION" means the Securities and Exchange Commission. "DEFINITIVE WARRANT" means a certificated Warrant registered in the name of the Holder thereof and issued in accordance with Section 3.5 hereof, substantially in the form of Exhibit A hereto except that such Warrant shall not bear the Global Warrant Legend and shall not have the "Schedule of Exchanges of Interests in the Global Warrant" attached thereto. "DEPOSITARY" means, with respect to the Warrants issuable or issued in whole or in part in global form, the Person specified in Section 3.3 hereof as the Depositary with respect to the Warrants, and any and all successors thereto appointed as Depositary hereunder and having become such pursuant to the applicable provision of the Indenture. "EQUITY REGISTRATION RIGHTS AGREEMENT" means the registration rights agreement, dated as of March 23, 2004, by and between the Company and the Initial Purchasers relating to the Warrant Shares. "EUROCLEAR" means Euroclear Bank S.A./N.V., as operator of the Euroclear system. "EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended. "EXERCISE PRICE" means the amount set forth in the form of Warrant Certificate attached hereto as Exhibit A, as adjusted as herein provided. "GLOBAL WARRANTS" means, individually and collectively, each of the Restricted Global Warrants and the Unrestricted Global Warrants, substantially, in the form of Exhibit A hereto issued in accordance with Section 3.1(b) and
